Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2008                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  136496 (18)                                                                                          Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  DONALD TAYLOR,

                Plaintiff-Appellant,

  v                                                                 SC: 136496
                                                                    COA: 283736
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, the motion for reconsideration of the
  order of May 23, 2008 is considered and it is DENIED because it does not appear the
  order was entered erroneously. Plaintiff-appellant may pay the partial entry fee not
  later than July 16, 2008.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2008                       _________________________________________
                                                                               Clerk